DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 23, 2019.  Claim 1 – 6 are pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 23, 2019, and August 28, 2020 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on December 26, 2018. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO2018/221350 A1 to NAKAMURA et al. (herein after "Nakamura") in view of U.S. Patent Application Publication No. 2018/0141540 A1 to KUMAZAKI et al.  (herein after "Kumazaki").



As to Claim 1,
Nakamura is considered to disclose a vehicle control device that performs driving operation of a host vehicle partially or entirely on a basis of a plurality of control states that are set, the vehicle control device (see Fig. 1 and ¶0016, "the degree of driving support includes, for example, a first degree, a second degree having a higher degree of control (automation rate) than the first degree, and a degree of control higher than the second degree. A third degree is included.  driving support control is executed by operating a driving support device such as ACC (Adaptive Cruise Control System)... In the driving support of the second degree and the third degree, for example, automatic driving that automatically controls both acceleration / deceleration and steering of the vehicle is executed without requiring the operation of the driving operator by the occupant in principle”) comprising: 
a preceding vehicle recognition unit configured to recognize a preceding vehicle ahead of the host vehicle and behavior of the preceding vehicle (see Figs. 1, 4 - 5, and ¶0041, "the own vehicle M is the first degree, the driving support control unit 200 provides ACC... when the driving support control unit 200 executes the ACC, the driving support control unit 200 moves forward with the own vehicle M based on the information input from the camera 10, the radar device 12, and the finder 14 via the object recognition device 16.  The traveling driving force output device 500 and the braking device 510 are controlled so that the vehicle travels while keeping the distance between the vehicle and the vehicle constant... the driving support control unit 200 performs acceleration / deceleration control (speed control) based on the inter-vehicle distance from the vehicle in front."  Emphasis added); 
a travel control unit configured to, if the preceding vehicle recognition unit recognizes that the preceding vehicle starts to travel, perform start control of the host vehicle (see Figs. 1, 6, and ¶0071, "The main switch 312 is a switch for setting the driving support to a startable state (standby state). In other words, the main switch 312 determines whether or not the switch for starting the processing (internal processing) in the preparatory stage before executing the driving support, which will be described later, or whether or not the driving support can be started. It is a switch to make it possible”); and 
a control state setting unit configured to select and set one of the control states in which burdens on a vehicle occupant are different (see Figs. 1, 4 - 6, and ¶0016, ¶0031 - ¶0032, ¶0036.  In particular, see ¶0031 - ¶0032, "The master control unit 100 switches the degree of driving support and controls the HMI 400. The master control unit 100 includes, for example, a switching control unit 110, an HMI control unit 120, an operator state determination unit 130, and an occupant condition monitoring unit 140... the switching control unit 110 manually adjusts the degree of driving support from the first degree or higher based on, for example, an operation of instructing the driving controller 80 such as the access pedal, the brake pedal, and the steering wheel to accelerate, decelerate, or steer. You may switch to the operating state.”)
However, Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance does not teach, or suggest wherein in the start control, the travel control unit is configured to make an acceleration in a first control state set by the control state setting unit, lower than an acceleration in a second control state set by the control state setting unit, 
the burden on the vehicle occupant in the second control state being larger than that in the first control state.

Therefore, Kumazaki is introduced to combine with Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance to cure the gaps that Nakamura has in disclosing the claimed invention.
In Kumazaki’s work, he presents an autonomous vehicle travel mode control system where varying levels of driver attendance in performing the vehicle driving control, corresponds where drive power responsiveness (which includes, but is not limited to, acceleration, etc.) is delivered, respective to the degree of gear shifting performed by the system.  (See Abstract.)
Kumazaki further teaches wherein in the start control, the travel control unit is configured to make an acceleration in a first control state set by the control state setting unit, lower than an acceleration in a second control state set by the control state setting unit (see Figs. 1, 4, 15 - 16, and ¶0101 - ¶0104.  In particular, see ¶0101, "This mode-by-mode drive power control section 138 is supplied with the target drive power FtagC from the cruise travel mode control section 62, and is also supplied with the target drive power FtagM, which is computed on the basis of the accelerator operation amount Ace, the vehicle speed V, and the like, from the driving operation travel mode control section 64."  See ¶0103,"As contribution of the drive power responsiveness (response) to the 


    PNG
    media_image1.png
    470
    305
    media_image1.png
    Greyscale


the burden on the vehicle occupant in the second control state being larger than that in the first control state.  (See Figs. 1, 4, 15 - 16, and ¶0101 - ¶0104.  In particular, see ¶0101, and ¶0103.  In Fig. 16, Kumazaki teaches a process method, wherein in Step S1, automatic driving is selected, then proceeds (if in the affirmative) to --> Step S2 determining if the occupant / driver is burdened with the task of driving / operating the car by manual driving, wherein  (if in the negative) proceeds to --> Step S5, now that it has been determined that the occupant / driver is burdened with the task of performing manual driving, a degree of just how much the occupant / driver is performing manual 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance with the autonomous vehicle travel mode control system where varying levels of driver attendance in performing the vehicle driving control, corresponds where drive power responsiveness, as taught by Kumazaki.  Motivation for combining the above element(s) can include, but are not limited to: providing superior drive power responsiveness; and governing the drive power change rate.

As to Claim 2,
Modified Nakamura substantially disclose the vehicle control device according to claim 1, wherein in the start control, the travel control unit is configured to make an acceleration in a third control state set by the control state setting unit (see ¶0010, third driving support mode.  See ¶0016, and ¶0035.  Nakamura teaches wherein acceleration can be controlled in a second degree and a third degree of autonomous control modes.  His methods do not preclude acceleration of third degree being larger than that in the second control state.)
However, Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance does not teach, or suggest wherein, the burden on the vehicle occupant in the third control state is larger than that in the second control state.  

Kumazaki, on the other hand, discloses wherein the burden on the vehicle occupant in the third control state is larger than that in the second control state.  (See Figs. 1, 4, 15 - 16, and ¶0101 - ¶0104.  In particular, see ¶0102, “In S1 to S7 in FIG. 16, similar to Q1 to Q7 in FIG. 5, the travel modes are determined.”  See ¶0103, “As contribution of the drive power responsiveness (response) to the driving operation by the driver is decreased, the drive power responsiveness (response) to the acceleration request is less requested.”  In Fig. 16, Kumazaki teaches a process method, wherein in Step S1, automatic driving is selected, then proceeds (if in the affirmative) to --> Step S2 determining if the occupant / driver is burdened with the task of driving / operating the car by manual driving, wherein  (if in the negative) proceeds to --> Step S5, now that it has been determined that the occupant / driver is burdened with the task of performing manual driving, a degree of just how much the occupant / driver is performing manual driving, and then proceeds to --> Step S9, wherein the drive power change rate is set, and acceleration demands are lower than an automatic driving travel mode.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance with the autonomous vehicle travel mode control system where varying levels of driver attendance in performing the vehicle driving control, corresponds where drive power responsiveness, as taught by Kumazaki.  Motivation for combining the above element(s) can include, but are not limited to: providing superior drive power responsiveness; and governing the drive power change rate.

Claims 3 – 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO2018/221350 A1 to NAKAMURA et al. (herein after "Nakamura") in view of U.S. Patent Application Publication No. 2018/0141540 A1 to KUMAZAKI et al. US  (herein after "Kumazaki"), and further in view of Foreign Patent No. JP2008/110688A A1 to TAKASHI (herein after "Takashi").

As to Claim 3,
Modified Nakamura substantially discloses the vehicle control device according to claim 2, further comprising a vehicle occupant state recognition unit configured to recognize a contact state of a steering wheel by the vehicle occupant (see ¶0039, "operator state determination unit 130… shall indicate the gripping state).  Hereinafter, the state in which the steering wheel is operated (grasped) by the occupant is referred to as “hands-on”, and the state in which the steering wheel is not operated (grasped) is referred to as “hands-off.”    See also ¶0115) and 
recognize a periphery monitoring state by the vehicle occupant

    PNG
    media_image2.png
    562
    292
    media_image2.png
    Greyscale

(see ¶0149 - ¶0155.  In particular, see ¶0149, "when the operator state determination unit 130 determines that the occupant is in the hands-off state, the monitoring determination unit 140B determines whether or not the direction of the occupant's face or line of sight is within the first angle range Δθ1. (Step S120)."  See ¶0155, "The degree of peripheral monitoring is reduced" means that the first angle range Δθ1 is expanded to the second angle range Δθ2 as described above, and the space allowed for the occupant's face and the direction of the line of sight is increased to increase the peripheral area"), wherein the third control state is the control state in which the vehicle occupant needs to grip the steering wheel (see Figs. 19 - 20, and ¶0125 - ¶0126.  ¶0148, "the operator state determination unit 130 determines whether 
However, Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance does not teach, or suggest wherein the vehicle occupant state recognition unit recognizes that the vehicle occupant is not in contact with the steering wheel or in a case where the third control state is set by the control state setting unit and 
the vehicle occupant state recognition unit recognizes that the vehicle occupant performs periphery monitoring, 
the travel control unit does not perform the start control of the host vehicle even if the preceding vehicle recognition unit has recognized start of the preceding vehicle.
Therefore, Takashi is introduced to combine with Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance to cure the gaps that Nakamura has in disclosing the claimed invention.
In Takashi’s work, he presents autonomous vehicle speed control system which governs the start acceleration and traveling of the autonomous vehicle based on states of the vehicle and driver, including but not limited to the driver being detected to be performing periphery / peripheral monitoring.  (See Abstract.)
Takashi further teaches wherein the vehicle occupant state recognition unit recognizes that the vehicle occupant is not in contact with the steering wheel or in a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance with the start / initiation of acceleration and traveling control based upon the driver being detected to be performing periphery / peripheral monitoring, as taught by Takashi.  Motivation for combining the above element(s) can include, but are not limited to: safety, wherein the vehicle cannot be started when the vehicle occupant / driver is not detected 

As to Claim 4,
Modified Nakamura substantially discloses the vehicle control device according to claim 2 (see Fig. 1 and 0016), further comprising: 
a vehicle occupant state recognition unit configured to recognize a contact state of a steering wheel by the vehicle occupant (see ¶0039, "operator state determination unit 130… shall indicate the gripping state).  Hereinafter, the state in which the steering wheel is operated (grasped) by the occupant is referred to as “hands-on”, and the state in which the steering wheel is not operated (grasped) is referred to as “hands-off”."  See also ¶0115); and 
a notification control unit configured to perform notification control for the vehicle occupant (see Fig. 28, and ¶0188 - ¶0190, "When the operator state determination unit 130 does not determine that the occupant is in the hands-on state even after a lapse of a predetermined time, the HMI control unit 120 displays one or both of the first display unit 450 and the HUD 460, for example, FIG. 28. The warning is strengthened step by step to display an image for the occupant to perform manual driving... the HMI control unit 120 may give a warning by voice or the like in order to cause the occupant to operate the steering wheel 82”), wherein the second control state is the control state in which the vehicle occupant needs to perform periphery monitoring (see Figs. 19 - 20, and ¶0155, Nakamura teaches when the third 
the third control state is the control state in which the vehicle occupant needs to grip the steering wheel (see Figs. 19 - 20, and ¶0125 - ¶0126.  ¶0148, "the operator state determination unit 130 determines whether or not the occupant is in the hands-off state (step S118)”) and 
in a case where the second control state or the third control state is set by the control state setting unit, if the vehicle occupant state recognition unit recognizes that the vehicle occupant is not in contact with the steering wheel (see Figs. 19 - 20, and ¶0159),
the notification control unit warns the vehicle occupant.  (See Fig. 28, and ¶0188 - ¶0190.)
However, Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance does not teach, or suggest wherein, the vehicle occupant does not perform the periphery monitoring and 
recognize a periphery monitoring state by the vehicle occupant, and 
perform the periphery monitoring.

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance with the start / initiation of acceleration and traveling control based upon the driver being detected to be performing periphery / peripheral monitoring, as taught by Takashi.  Motivation for combining the above element(s) can include, but are not limited to: safety, wherein the vehicle cannot be started when the vehicle occupant / driver is not detected to be performing peripheral monitoring when the vehicle is under the traveling control of the driver (i.e. manual driving).

As to Claim 5,
the vehicle control device according to claim 1.
However, Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance does not teach, or suggest, wherein the system, further comprises a vehicle occupant state recognition unit configured to recognize a periphery monitoring state by the vehicle occupant, 
wherein in a case where the first control state is set by the control state setting unit and the vehicle occupant state recognition unit recognizes that the vehicle occupant performs periphery monitoring, 
the travel control unit performs the start control at an acceleration that is higher than an acceleration in a case where the vehicle occupant does not perform the periphery monitoring.
On the contrary, Takashi’s autonomous vehicle speed control system which governs the start acceleration and traveling of the autonomous vehicle based on states of the vehicle and driver discloses wherein a vehicle occupant state recognition unit is configured to recognize a periphery monitoring state by the vehicle occupant (see Figs. 1, 3, and ¶0028, "fourth detection means for detecting whether or not the driver of the vehicle is looking aside in the traveling direction of the vehicle, and the speed control means is provided by the driver of the vehicle. When the fourth detecting means detects that the vehicle is looking aside in the traveling direction of the vehicle, the vehicle is not started... safety can be improved by preventing the vehicle from starting when the driver 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance with the start / initiation of acceleration and traveling control based upon the driver being detected to be performing periphery / peripheral monitoring, as taught by Takashi.  Motivation for combining the above element(s) can include, but are not limited to: safety, wherein the vehicle cannot be started when the vehicle occupant / driver is not detected to be performing peripheral monitoring when the vehicle is under the traveling control of the driver (i.e. manual driving).

As to Claim 6,
Modified Nakamura substantially discloses the vehicle control device according to claim 2, further comprising 
a vehicle occupant state recognition unit configured to recognize a contact state of a steering wheel by the vehicle occupant (see ¶0039, "operator state , 
wherein in the case where the second control state is set by the control state setting unit.  (See Figs. 19 - 20, and ¶0155, Nakamura teaches when the third control state is in the control state in which the vehicle occupant is required to perform periphery monitoring.  It is easily conceived by a person skilled in the art to apply the well-known art wherein the vehicle occupant needs to perform periphery monitoring, likewise in the second control state.) and
However, Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance does not teach, or suggest wherein the vehicle occupant state recognition unit recognizes that the vehicle occupant is in contact with the steering wheel, 
the travel control unit performs the start control at an acceleration that is higher than an acceleration in a case where the contact with the steering wheel is not recognized.
Conversely, Takashi teaches wherein the vehicle occupant state recognition unit recognizes that the vehicle occupant is in contact with the steering wheel (see ¶0073, "it is dangerous if the vehicle starts when the driver is not holding the steering wheel. Therefore, a sensor for detecting that the driver is holding the steering wheel may be provided on the steering wheel, and the vehicle may not be started when the sensor 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Nakamura’s autonomous vehicle control system for switching a plurality of driving modes based upon a degree of desired driving assistance with the start / initiation of acceleration and traveling control based upon the driver being detected to be performing periphery / peripheral monitoring, as taught by Takashi.  Motivation for combining the above element(s) can include, but are not limited to: safety, wherein the vehicle cannot be started when the vehicle occupant / driver is not detected to be performing peripheral monitoring when the vehicle is under the traveling control of the driver (i.e. manual driving).

Conclusion                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661